Interim Decision #1475

Kum or

LABIANO

In Visa Petition Proceedings
A 14241316
-

Dedied.by Board April 30, 180
Since the marriage on September 1, 1964, at Reno, Nevada of petitioner and
beneficiary, uncle 'and niece, respectively, is void under section 125.290 of

the Nevada Revised Statutes because within the degree of consanguinity
prohibited by section 122.020 of the Nevada Revised Statutes, approval of
the visa petition to accord beneficiary nonquota status on the basis of that
marriage is revoked.

' The case comes forward on appeal from the order of the District'
Direct w, San. Francisco District, dated January 11, 1965 revoking
the nonquota visa petition previously approved on behalf of the
beneficiary on October 22, 1964 for the reason that the marriage of
the parties, who are uncle and niece, is not valid under Nevada law
and the petition :was approved in error.

The petitioner, a native of the Philippine Islands, a naturalized _
citizen of the United States; 56 years old, seeks nonquota status on
behalf of the beneficiary, a native and citizen of the Philippine
Islands, 23 years old. The parties were married on September 1,
1964 at Reno, Nevada. A prior marriage of the petitioner was
terminated by a decree of divorce in the Superior Court of the State
of California for the City and County of San Francisco on, July
1961.
A sworn statement was taken from the beneficiary by a Service
officer on November 9, 1964. She testified that The petitioner is her
uncle, the brother of her mother, whose maiden name was Mariano.
She stated that her uncle changed his family name when he applied
for naturalization. The petitioner and the beneficiary's mother have
the same common parents, Severo Mariano and Modesto, Paulo.
Section 122.020 of the Nevada Revised Statutes provides: "1. Male
persons of the age of 18 years, and female persons of the age of 16
years, not nearer

kin than second cousins or cousins of the half blood,
200

interim Decision #1415
and not having a husband or wife living may be joined. in marriage."
Section 125.290 of the Nevada Revised Statutes (1957) reads: "The
following marriages, if celebrated within the state, are void without
any decree of divorce or annulment or other legal proceedings: 1. All
marriages which are prohibited b: law because of: (a) Consanguinity between the parties; * * *."
. The petitioner and the beneficiary in the instant case are uncle
and niece, respectively. Their marirage is within the degree of consanguinity prohibited by section 122.020: of the 'Nevada Revised .
Statutes and they do not postess the capacity to enter into a valid
marriage. Under section 125.290 of the Nevada Revised . Statutes

the marriage is void. The parties appear to have beau ignorant of
the provisions of Nevada law but that does not.remedy the defect in
their marriage. The appeal will be dismissed.
missed.
ORDER: It is ordered. that the appeal from the order of the District Director revoking the approval of the visa petition be and the
same is hereby dismissed.

,

201

